Name: Council Directive 80/218/EEC of 22 January 1980 prolonging certain derogations granted to Denmark, Ireland and the United Kingdom in respect of swine fever
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980L0218Council Directive 80/218/EEC of 22 January 1980 prolonging certain derogations granted to Denmark, Ireland and the United Kingdom in respect of swine fever Official Journal L 047 , 21/02/1980 P. 0024++++COUNCIL DIRECTIVE OF 22 JANUARY 1980 PROLONGING CERTAIN DEROGATIONS GRANTED TO DENMARK , IRELAND AND THE UNITED KINGDOM IN RESPECT OF SWINE FEVER ( 80/218/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , UNDER ARTICLE 1 OF DIRECTIVE 79/580/EEC ( 4 ) , DENMARK , IRELAND AND THE UNITED KINGDOM WERE AUTHORIZED TO RETAIN UNTIL 31 DECEMBER 1979 THEIR NATIONAL PROVISIONS FOR ENSURING PROTECTION AGAINST SWINE FEVER ; WHEREAS COMMUNITY RULES OFFER THE ONLY FINAL SOLUTION TO THE PROBLEMS CAUSED BY THIS DISEASE ; WHEREAS THE PROPOSALS WHICH HAVE BEEN FORWARDED FOR THIS PURPOSE BY THE COMMISSION MUST BE RE-EXAMINED ; WHEREAS A SUFFICIENT PERIOD SHOULD BE PROVIDED FOR THEIR ADOPTION BY THE COUNCIL AND THEIR IMPLMENTATION BY THE MEMBER STATES PRIOR TO THE EXPIRY OF THE ABOVEMENTIONED DEROGATIONS ; WHEREAS , THEREFORE , THESE DEROGATIONS SHOULD BE EXTENDED UNTIL 30 JUNE 1980 , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM DIRECTIVE 64/432/EEC ( 5 ) , AND FROM DIRECTIVE 72/461/EEC ( 6 ) , BOTH AS LAST AMENDED BY DIRECTIVE 79/580/EEC , DENMARK , IRELAND AND THE UNITED KINGDOM ARE AUTHORIZED TO RETAIN THEIR NATIONAL RULES RELATING TO PROTECTION AGAINST SWINE FEVER UPON INTRODUCTION INTO THEIR TERRITORY OF SWINE FOR BREEDING , STORE AND SLAUGHTER AND TO IMPORTS OF FRESH PIGMEAT , SUBJECT TO COMPLIANCE WITH THE GENERAL PROVISIONS OF THE TREATY . ARTICLE 2 THIS DIRECTIVE SHALL APPLY FROM 1 JANUARY UNTIL 31 JUNE 1980 . ARTICLE 3 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE AND SHALL INFORM THE COMMISSION THEREOF . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO C 295 , 24 . 11 . 1979 , P . 2 . ( 2 ) OJ NO C 34 , 11 . 2 . 1980 , P . 108 . ( 3 ) OPINION DELIVERED ON 12 DECEMBER 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 4 ) OJ NO L 158 , 26 . 6 . 1979 , P . 17 . ( 5 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 6 ) OJ NO L 302 , 31 . 12 . 1979 , P . 24 .